Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 13 June 1809
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



My Dear Sister,
Atkinson June 13th—1809

By last Friday mail, I received your very excellent Letter, wherein you observe, it was thought a journey might be of service to your health, I have not time now to make any remarks, only upon this part of your Letter, & warmly would second the motion, & would wish you to set off immediately, without stoping to adjust every preliminary—For if you do, you will see, I fear so many Lions, in the way, that you will think you cannot come—Abby had a beautiful fly-away visit to Boston, scarcely thought of it, ten minutes before little Madam was in the Chaise with her Brother Webster—All she regreted, when she returned, was, that it was not in her power, as she hoped it would be, to spread her wings for Quincy, & pay her respects a few hours to her good Uncles, & Aunts—She set out from Boston in the Moring, & got here to dinner about four in the afternoon, & brought Elizabeth Foster with her She is a fine child, & as happy as possible—
I am sensible that those who have large families, have many—very many different Cares, from what any young Lady knows of, however domesticated, & good, she may be—She may think she knows all about it—but in a Parents house—she will, & must remain a Novice—Happy for her Husband & Servants, if she, when she takes the guidance of a family, she possesses those oeconimick Virtues, that will carefully “gather up the fragments, that their Garners may be full, & nothing lost”—Happy for the Children of Want, & happy, for Society—
Mr Peabody, & I, thank you for the communications contained in the Paper, you were so obliging as to send—& if it would not be too much trouble, we should be very glad to have you send it—The mail comes from Boston Mondays, & Fridays—We will talk it over when you come—And I will again repeat, what this letter was begun for, that is, to request your coming here as soon as possible it may be convenient. before the very hot weather—& before Abby goes to Haverhill Coos—Which I expect will be when the Court rises at Concord—Her Sister Webster has got her Husband to come in a chaise, & will be sadly dissappointed if she does not go up with him—which I expect will be the week after next—
I cannot bear to think of her going, so far, as I fear the air, will not suit her—For she is like the Camilion—changes in her feelings, if not in her Coulour, & Seldom has any pain in her Limbs, Arms, &cc—when she inhales the Sea Breezes—
If you could send me word by Friday mail, when you would be here, I should be glad—for I, would not be absent, nor Mr Peabody neither—no not an hour—
All my dear Connections at Quincy, I hope will be so good as to accept of our most affectionate Regards—Yours in Love—& great haste
E. Peabody—